Citation Nr: 1609945	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-45 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS), rated 30 percent disabling prior to January 16, 2013, and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD with depressive disorder NOS and assigned an initial rating of 30 percent, effective June 11, 2007. 

In a February 2013 rating decision, the rating was increased to 50 percent, effective January 16, 2013.  As the Veteran has not indicated satisfaction with that determination, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

While the Veteran requested a hearing before a member of the Board, he withdrew that request in a December 2014 statement.  38 C.F.R. § 20.702(e).

This matter was before the Board in December 2014, when it was remanded for further evidentiary development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's June 2015 VA examination, he relayed that he was in receipt of benefits from the Social Security Administration (SSA) and that he last formally worked in 1990.  However, there is no other mention of SSA benefits, and it is unclear if the Veteran receives disability or retirement compensation from the SSA. Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  
As the matter is being remanded, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated June 2015 forward.

2. Contact the SSA and obtain a copy of that agency's decision concerning any claim for benefits, including any medical records relied on to make the decision.

3. Then, after taking any additional development deemed necessary, readjudicate the Veteran's claim, and issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

